Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 07/08/2022; and IDS filed on 04/29/2022.
Claims 1, 3 have been amended.
Claims 1-10 are pending in the instant application.
Claim 4 has been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, independent claim 1 recites the phrase "preventing one or more cardiac channelopathies….in a human or animal subject…wherein the therapeutically effective is effective to normalize a current density in an hERG expressing cell exposed to the drug" in claim 1 is unclear. The phrase "in human or animal subject", which is in vivo, is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree of amount, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this instance, Applicant's specification only provides examples/testing using phospholipids, such as DMPC and DMPG, for in-vitro studies in Human Embryonic Kidney cells (see specification on pg. 23-30, especially at [0055] and [0056]), wherein no explicit amounts of phospholipids were disclosed in the specification or the testing. Thus, one skilled in the art would not know the met and bound of “the therapeutically effective is effective to normalize a current density in an hERG expressing cell exposed to the drug” to make the product to prevent irregularities in a human subject or to avoid infringement if the application is allowed. 
Note, for compact prosecution purposes, any amount would read on the phrase " effective to normalize a current density in an hERG expressing cell exposed to the drug".

Regarding claim 3, as discussed above, it’s unclear what is the range for the effective amount in a composition used in-vitro, wherein it’s further unclear for the range of the effective amount when adding an organoleptic agent as required in claim 3. Organoleptic agent appears to be used in oral composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WASSAN et al (Characteristics of Lipid-Based Formulations That Influence Their Biological Behavior in the Plasma of Patients. Clinical Infectious Diseases 1996; 23:1126-38).
Applicant’s claims are directed to a composition comprising of: lysophosphatidylglycerol, such as DMPC/DMPG.
WASSAN teaches the prior art had known of using liposomes as delivery vesicles (see pg. 1126, 1st col), to carry a wide varies of antitumor, immunosuppressive, and antimicrobial agents (see pg. 1126, 1st col) and has less toxicity (see pg. 1127, 1st col), wherein the liposomes are DMPC and DMPG (see pg. 1127, 1st col) and the amounts of lipids, such as DMPC/DMPG, can be as high as 1000 ug/mL (see pg. 1130, Figure 1). Additional disclosures include: empty liposomes were used as positive controls (see pg. 1130, 1st col – 2nd col; and Figure 1).
Note, Applicant’s composition does not require the drug to be part of the composition.
Note, as discussed in the 112 rejection above, for compact prosecution purposes, any amount would read on the phrase " effective to normalize a current density in an hERG expressing cell exposed to the drug", because Applicant is unclear what are the range of this effective amount.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over YAMAZAKI et al (US 2009/0169610) as evidenced by LIAN et al (Trends and Developments in Liposome Drug Delivery Systems. Journal of Pharmaceutical Sciences, Vol. 90, 667-680 (2001)).
Applicant’s claims are directed to a composition comprising of: lysophosphatidylglycerol, such as DMPC; a drug, such as ketoconazole; and an organoleptic, such as a flavorant. Additional limitations include: oral administration (note, this is an intended use); liposome diameter size of 10-100nm.
YAMAZAKI teaches a liposome composition (see title) comprised of: liposomes made from phosphatidylcholine, such as up to 70% (see [0072]) of dimyristoylphophatidylcholine (see [0071]), which is DMPC; a drug, such as a ketoconazole (see [0057]); and lactose (see [0116]), which is a sugar and reads on organoleptic and flavorant. Additional disclosures include: oral administration (see [0116]); liposome size of 50-350nm. 
Note, YAMAZAKI’s drug containing liposome would have the same chemical/physical properties, such as reduces/prevents cardiac channelopathies or conditions resulting from irregularities or alterations in cardiac patterns as claimed by Applicant, because YAMAZAKI teaches the same composition in the same size as claimed by Applicant, unless proven otherwise.
LIAN discloses dimyristoylphophatidylcholine is well-known as DMPC (see pg. 676, 2nd col). Additionally, LIN teaches liposome drug delivery systems are well-known in the prior art, wherein DMPC and DMPG has been used as the lipid formulation to make liposomes (see pg. 668, Table 1), sizes can be 50-100nm (see pg. 671, 2nd col), liposomes can be used for oral drug delivery to solubilize or suspend lipophilic drugs and many other uses (see pg. 676, 1st col).
YAMAZAKI does not have an explicit example using ketoconazole, DMPC, and lactose; however, it would have been obvious for one-skilled in the art because YAMAZAKI discloses a road map to make liposomes containing drugs by using lipids, such as DMPC, with drugs, such as ketoconazole, and an excipient such as lactose for oral delivery. Additionally, as disclosed by LIAN, liposomal drug delivery is well-known in the prior art.

Claims 1-3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WASAN et al (Characteristics of Lipid-Based Formulations That Influence Their Biological Behavior in the Plasma of Patients. Clinical Infectious Diseases 1996; 23:1126-38) in view of YAMAZAKI et al (US 2009/0169610).
As discussed above, WASSAN teaches the prior art had known of using liposomes as delivery vesicles (see pg. 1126, 1st col), to carry a wide varies of antitumor, immunosuppressive, and antimicrobial agents (see pg. 1126, 1st col) and has less toxicity (see pg. 1127, 1st col), wherein the liposomes are DMPC and DMPG (see pg. 1127, 1st col) and the amounts of lipids, such as DMPC/DMPG, can be as high as 1000 ug/mL (see pg. 1130, Figure 1). Additional disclosures include: empty liposomes were used as positive controls (see pg. 1130, 1st col – 2nd col; and Figure 1). Note, Applicant’s composition does not require the drug to be part of the composition. Note, as discussed in the 112 rejection above, for compact prosecution purposes, any amount would read on the phrase " effective to normalize a current density in an hERG expressing cell exposed to the drug", because Applicant is unclear what are the range of this effective amount.
WASSAN does not teach adding an organoleptic agent, such as a flavorant.
YAMAZAKI teaches a liposome composition (see title) are well-known in the prior art wherein liposomes made from phosphatidylcholine, such as up to 70% (see [0072]) of dimyristoylphophatidylcholine (see [0071]), which is DMPC, can be made into orally administered composition (see [0007]; [0035]), wherein excipients, such as lactose can be added (see [0116]), which is a sugar and reads on organoleptic and flavorant. Additional disclosures include: drugs, such as a ketoconazole (see [0057]); liposome size of 50-350nm.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate making an oral composition in size of 50nm with a flavorant for WASSAN’s composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow easier administration versus injection, and reasonably would have expected success because liposomes have been made into oral composition in the prior art.

Response to Arguments
	Applicant argues that the skilled artisan will understand that the well-known model system for measuring current density using HEK293 cells is applicable to animal and human disease. In fact, the Applicant's subsequent filings show, using rabbit model systems (See, e.g., US 10,532,045), the correlation between the current density in vitro and in vivo. Thus, the claims as drafted are not insoluble, but rather would be readily understandable to those of skill in the art, as required by the case law for indefiniteness. Claim 3 has been amended to include that the composition is adapted for oral administration, and further includes the listed elements or limitations.
	The Examiner finds this argument unpersuasive, because it’s still unclear what are the range amount of therapeutically effect amount. 
	Applicant argues that the Office cannot ignore the clear language of the claim, which is that the amount of the lysophosphatidylglycerol is provided in a therapeutically effective amount to normalize a current density in an hERG expressing cells. Thus, the claim interpretation cannot be that it is any amount, as its clear to the skilled artisan that
an amount that is not therapeutically effective would fall outside the scope of the claims. Thus, the amount claimed is only that which is a therapeutically effective amount that normalizes a current density in an hERG expressing cells. The newly cited reference of Wasan fails to teach each and every element or limitation of the claims as filed. Specifically, the art of Wasan is directed to understanding the unpredictability of "pharmacokinetics and pharmacodynamics" of lipid-based formulations (See Abstract). The art of Wasan fails to provide any teaching related to normalizing the current density in an hERG expressing cells exposed to the drug that triggers changes in current density. In fact, the Current Action cites to no portion of Wasan that teaches anything related to normalizing the current density in an hERG expressing cells. That is because Wasan is focused on changes to cholesterol transfer to low-density lipoproteins (LDL)(Figure 1), lipid transfer protein (Table 1), the toxicity of reduced LDL receptor numbers on HDL (Figure 2), tissue distribution and serum concentrations of AmpB (Table 2), etc. There is no teaching or even mention of amounts that are effective to normalize a current density in an hERG expressing cell exposed to the drug that causes changes in current density. Finally, there is no teaching in Wasan of the specific drugs claimed, which form part of the claim as a result of the amendment. As such, Wasan fails to anticipate the present invention.
	The Examiner finds this argument unpersuasive, because as discussed above, from Applicant’s disclosure, it’s still unclear what are the range amount of therapeutically effect amount for a human or animal subject. 
	Applicant argues that the art of Yamazaki, with or without Lian, fails to teach each and every element or limitation from the claims as amended, which includes both the therapeutically effective amount of the lysophosphatidylglycerol that is effective to normalize a current density in an hERG expressing cell and the drug. The present invention differs from Yamazaki in two important respects: first, Yamazaki teaches a chemically conjugated structure in which a liposome is chemically conjugated to serum albumin, and second, the structure is then chemically conjugated to an active agent for use in cancer treatments. See, e.g., FIGS. 1-12 of Yamazaki. Yamazaki is silent of any amount of DMPG or DMPC that is effective to normalize a current density in an hERG expressing cells. Liam merely teaches that DMPC and DMPG can be used to make liposomes. Lian is also silent the amount of DMPG or DMPC that is effective to normalize a current density in an hERG expressing cells. The present invention neither includes, nor requires, chemical conjugation to a human albumin or a liposome. Nor do Yamazaki and/or Lian teach an effective amount of a lysophosphatidylglycerol that normalizes a current density in an hERG expressing cell exposed to a drug and the drug, wherein the amount of the lysophosphatidylglycerol is effective to normalize a current density in an hERG expressing cells exposed to the drug that causes a channelopathy or cardiopathy. Thus, for at least these reasons, the prima facie case of obviousness fails.
The Examiner finds this argument unpersuasive, because as discussed above, from Applicant’s disclosure, it’s still unclear what are the range amount of therapeutically effect amount for a human or animal subject. As for the chemical conjugation, Applicant’s claims are recited in open language, which include other ingredients, wherein Applicant’s claims recite a genus of different type of lysophosphatidylglycerol, which would include variations of lysophosphatidylglycerol. Additionally, not all the phospholipids in YANAZAKI are conjugated, just enough conjugation of the targeting agent on to the liposome.
	 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618